DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Quimby / Attorney of Record/ on Wednesday, March 9, 2022.
The application has been amended as follows: 

CLAIM AMENDMENTS
This listing of claims will replace all prior versions and listings of the claims in the application:
1. (Previously Presented) An apparatus, comprising:
at least one communication device configured to be coupled to a container; and
the container comprising a body and processing circuitry, the body having a cavity for storage of cargo, wherein the processing circuitry is configured to:
initiate display, via the at least one communication device, of first routing information indicating a first destination along a geographic route from a first location to a second location;

detect a condition that indicates movement of the container from the first location to an intermediate location; and
in response to detection of the condition, initiate display, via the at least one communication device, of second routing information indicating a second destination.
2. (Previously Presented) The apparatus of claim 1, wherein the condition indicates that the container is located at the first destination. 
3. (Original) The apparatus of claim 1, further comprising an electronic label affixed to an exterior surface of the container, wherein the electronic label is configured to display the first routing information but not the second routing information at a first time and to display the second routing information but not the first routing information at a second time.


5. (Original) The apparatus of claim 1, wherein: 
the first routing information includes code indicating address or location information not included in the second routing information, and
the second routing information includes text indicating address or identity information not included in the first routing information.
6. (Previously Presented) The apparatus of claim 1, wherein the first routing information indicates the intermediate location, and wherein the second routing information indicates the second location.
7. (Previously Presented) The apparatus of claim 1, wherein the processing circuitry is further configured to generate the second routing information in response to detection via a location sensor that the container is at or near the intermediate location.
8. (Previously Presented) The apparatus of claim 1, wherein the container comprises a smartbox, and wherein the processing circuitry is further configured to: 
store, in a memory at the smartbox, information indicating the first destination, the second destination, and the geographical route; and
change the geographic route in response to a detected current location of the container, a detected current condition of the container, or a user interface input.
9. (Previously Presented) The apparatus of claim 1, wherein the processing circuitry is further configured to, in response to detection of a change in one or more of the first destination, the second destination, or the geographical route, communicate with a remote system, and wherein the processing circuitry is configured to change information to indicate 
10. (Currently Amended) A method to display information for a route of a container, the method comprising:
causing, via processing circuitry of the container, at least one communication device coupled to the processing circuitry to initiate display of first routing information of the container, the first routing information indicating a first destination along a geographic route from a first location to a second location;
sending a signal to cause the container to deploy from the first location to the second location;
detecting, via the processing circuitry, a condition indicating movement of the container from the first location to an intermediate location; and
in response to detection of the condition, causing via the processing circuitry, the at least one communication device to initiate display of second routing information, the second routing information indicating a second destination.
11. (Previously Presented) The method of claim 10, wherein the detecting the condition is based on receiving, at the processing circuitry, sensor information indicating that the container is at the intermediate location.
12. (Previously Presented) The method of claim 11, wherein the sensor information includes location information associated with a location beacon.
13. (Previously Presented) The method of claim 10, wherein the first destination is the intermediate location, and wherein the at least one communication device is configured to display, at a surface of the container, a unique identifier (ID) associated with the container.
14. (Previously Presented) The method of claim 10, wherein the processing circuitry is further configured to determine the geographic route based on one or both of a communication link with a remote system and transportation information received by the 
15. (Original) The method of claim 14, wherein the transportation information includes the first routing information, and wherein the processing circuitry is further configured to initiate display of the transportation information via the at least one communication device.
16. (Original) The method of claim 14, wherein the processing circuitry is further configured to:
store information associated with the geographical route; 
initiate deployment of the container from the current location along the geographic route based on the stored information; and
change the geographic route in response to a detected current location or condition associated with traffic, a vehicle condition, or a payload condition.
17. (Original) The method of claim 14, wherein the communication device is configured to be placed within the container, and wherein the processing circuitry is further configured to deploy or instigate deployment of the container from the current location along the geographic route.
18. (Currently Amended) A non-transitory computer-readable medium comprising instructions, wherein the non-transitory computer-readable medium is coupled to processing circuitry of a container, and wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to:
initiate display, via at least one communication device coupled to the processing circuitry, of first routing information indicating a first destination of the container along a geographic route from a first location to a second location;
send a signal to cause the container to deploy from the first location to the second location;
detect a condition that indicates movement of the container from the first location to an intermediate location; and

19. (Previously Presented) The non-transitory computer-readable medium of claim 18, wherein the detection of the condition is based on receipt by the processing circuitry of information that indicates that the container is at the intermediate location.
20. (Previously Presented) The non-transitory computer-readable medium of claim 18, wherein the instructions, when executed by the processing circuitry, further causes the processing circuitry to determine the geographic route, from a current location of the container to a location of a final destination, based on transportation information received by the processing circuitry via one or both of a user interface and a communication link with an external system.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per the abstract, this application is disclosing an apparatus and method for container labeling of intelligent transport containers.

After the Final Office Action and Examiner Interview; applicant further filed an RCE with amended independent claims, to read the independent claim 1 (and similarly claims 10 & 18 with examiner amendment) to emphasize the highlighted features; 
“An apparatus, comprising: at least one communication device configured to be coupled to a container; and the container comprising a body and processing circuitry, the body having a cavity for storage of cargo, wherein the processing circuitry is configured to: initiate display, ..., of first routing information indicating a first destination along a geographic route ...; send a signal to cause the container to deploy from the first location to the second location; detect a condition that indicates movement of the container from the first location to an intermediate location; and..., initiate display, ..., of second routing information indicating a second destination.”

Further prosecution of the claim elements revealed that some of the citations may not have been disclosed by any prior art as a whole. There are some prior art which provides “container for transportation” with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, including “send a signal to cause the container to deploy from the first location to the second location”, either alone or in combination with other prior art of record; in regard to the independent claims 1, 10 & 18 and dependent claims 2-9,11-17 & 19-20 limitations. 

Applicant’s arguments, see Applicant Arguments/Remarks pages 7-9, filed on 1/27/2022, with respect to claims 1-20, with claims 1, 10 & 18 being in independent forms, have been fully considered and are persuasive; therefore, the rejection of claims 1-20 under 35 USC § 102/103 is withdrawn.

Some of the closest prior art found on search which all are fail to disclose above limitations;
Carvajal; Hernan Ramiro	US 20160019497 A1	SWITCH NETWORK OF CONTAINERS AND TRAILERS FOR TRANSPORTATION, STORAGE, AND DISTRIBUTION OF PHYSICAL ITEMS,
Remarks: Discloses a transportation network for transporting, distributing, and/or storing  physical items in cargo containers. 
However, fails to disclose the claim elements at steps 2 above.

Fawley; Norman C.	US 20080164251 A1	Intermodal container for transporting natural gas,
Remarks: Discloses intermodal containers for transporting compressed gas within pressure vessels.
However, fails to disclose the claim elements at steps 2 above.

 Breed; David S. et al.	US 20060208169 A1	VEHICULAR RESTRAINT SYSTEM CONTROL SYSTEM AND METHOD USING MULTIPLE OPTICAL IMAGERS
Remarks: Discloses system and method for obtaining information about occupancy of a compartment in a movable object in which at least first and second optical imagers obtain images of a common area of the compartment and spaced apart from one another. 
However, fails to disclose the claim elements at steps 2 above.

Kriss; Richard	US 20150046364 A1	SYSTEM-INDEPENDENT DATA LOGGING
Remarks: Discloses systems and methods for tracking a shipping container.
However, fails to disclose the claim elements at steps 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed.
Claims 1, 10 & 18 are allowed independent claims.
Claims 2-9 are allowed due to dependencies to the allowed claim 1.
Claims 11-17 are allowed due to dependencies to the allowed claim 10.
Claims 19-20 are allowed due to dependencies to the allowed claim 18.



Invention Drawings: 

    PNG
    media_image1.png
    735
    923
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    544
    1030
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    771
    1094
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    765
    1144
    media_image4.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665